Citation Nr: 0416559	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
degenerative disc disease, L4-5. 

2.  Entitlement to an initial compensable evaluation for 
right supraspinatus tendonitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
July 2001.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 2002, by the New Orleans, Louisiana, Regional Office 
(RO), which granted service connection for degenerative disc 
disease, L4-5, and right supraspinatus tendonitis, each 
evaluated as noncompensably disabling.  The veteran, 
accompanied by his representative, appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
April 2003.  A transcript of that hearing is of record.  

In January 2004, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO.  A transcript of that hearing is also of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  In this case, the veteran has 
not been duly apprised of the VCAA pertaining to his claims 
for compensable evaluations for his degenerative disc disease 
of L4-5 and right supraspinatus tendonitis.  

The veteran essentially contends that he is entitled to at 
least a 10 percent disability rating for his back disorder 
under Diagnostic Code 5293.  The veteran indicates that he 
suffers recurring back pain at least once a week; he also 
reports problems with spasms in his back.  The veteran also 
indicates that he suffers from sharp pain in his back that 
shoots all the way down his back and into his right leg.  The 
veteran also indicates that he is evaluated under the wrong 
Diagnostic Code for his right shoulder disorder; he states 
that he should be rated under the provisions of Diagnostic 
Code 5304.  The veteran reports recurring pain in his right 
shoulder, especially with movement of the arm.  At his 
personal hearing in January 2004, the veteran indicated that 
his disabilities have increased to such a level that his 
private doctor has started him on Vioxx and has sent him to 
physical therapy.  The veteran reported that the simple 
motion of raising his arm over his head causes pain.  The 
veteran indicated he is unable to accept the report of the VA 
examiner, which explained that his increased pain is caused 
by age.  The veteran argued that other people his age do not 
suffer from such pain; he stated that his increased pain is 
due to the increasing severity of his service-connected 
disabilities.  

The veteran was afforded a VA examination in January 2002, at 
which time he complained of low back pain with occasional 
spasms; he described the pain as sharp, and stated that it 
went from his back down to his right leg.  The veteran also 
indicated that the back pain occurred approximately once a 
week.  He also complained of pain and pressure in the right 
shoulder.  The pertinent diagnoses were chronic intermittent 
right shoulder pain likely secondary to rotator cuff 
tendonitis and chronic low back pain with mild degenerative 
disc disease.  

On the occasion of another VA examination in May 2003, the 
veteran reported similar complaints as above.  X-ray study of 
the right shoulder was normal.  X-rays of the lumbar spine 
showed some decrease of the lumbosacral disc space.  The 
examiner stated that changes that he has are compatible with 
normal physiologic aging in the lumbar spine. 

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for intervertebral disc 
syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  Consideration of the revised 
rating criteria is not, however, reflected in the claims 
folder.  Further, additional regulatory changes became 
effective September 26, 2003, and those may also affect the 
way this disorder is evaluated. 

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  In this 
regard, the Board notes that neither of the veteran's 
previous VA spine examinations sufficiently addressed the 
symptomatology contemplated by either set of revisions, 
particularly in regard to the new criteria for intervertebral 
disc syndrome.  In addition, the Board notes that the veteran 
has reported significant chronic residual pain, discomfort, 
and limited motion in his lower back as recently as in 
January 2004.  Given the above, the Board finds that giving 
the veteran another examination would be appropriate because 
the record does not contain a current examination that takes 
into account the new criteria. 

The Board also finds that further development is warranted to 
comply with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000.  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with the May 2003 examination.  However, although 
the veteran related significant pain in his back and right 
shoulder, the VA examiner did not comment on the effects and 
the extent of functional loss due to pain, and, therefore, 
provided insufficient evidence to determine the proper rating 
for his back or his right shoulder disorders.  See DeLuca v. 
Brown, 8 Vet. App. at 204-7.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the duty to assist may include an 
examination "which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.").  Therefore, 
inasmuch as there is insufficient medical evidence to decide 
the claim, the veteran should be afforded another VA 
examination.  

Moreover, at his hearing the veteran indicated that he was 
currently receiving treatment from Dr. Will McGarry, who 
recently started him on Vioxx and physical therapy for his 
back disorder.  At the hearing, the veteran also submitted an 
Authorization for Release of Information, VA Form 21-4142, 
reporting treatment at from Gerard A. Romaquera in Gretna, 
Louisiana, for his back disorder from December 2003 to the 
present.  The RO should contact Drs. McGarry and Romaquera 
and obtain all the veteran's treatment records.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  The veteran should be 
specifically requested to provide 
information concerning any treatment he 
has received for incapacitating episodes 
of back pain and for his right shoulder 
disorder.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have treated him for his back and right 
shoulder disorders since service so that 
complete medical records may be obtained.  
The RO should obtain records from all 
sources identified by the veteran.  In 
particular, the RO should obtain records 
of treatment from Drs. Will McGarry and 
Gerard A. Romaquera (see the VA Forms 21-
4142 received in January 2004).  These 
records should be associated with the 
record on appeal.  If the RO is 
unsuccessful in its efforts to obtain any 
medical records identified by the 
veteran, the RO should inform the veteran 
and his representative of this and 
request them to submit copies of the 
outstanding records.  

3.  After completion of the above, the RO 
should schedule the veteran for an 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected right shoulder and low 
back disorders.  The claims folder must 
be made available to the examiner in 
connection with the examination.  

?	With respect to the back disorder, 
the examiner should utilize the 
Compensation and Pension Examination 
Spine Worksheet, to include the 
portions of the worksheet for the 
thoracolumbar spine, neurological 
examination, and for intervertebral 
disc syndrome.  All indicated tests 
and studies, including x-rays, 
electromyography (EMG), and nerve 
conduction studies, as deemed 
appropriate by the examiners, should 
be accomplished and all clinical 
findings should be reported in 
detail.  The examiner should state 
whether the service-connected back 
disability results in any weakness, 
weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should be described 
in adequate detail.  

?	With respect to the right shoulder 
disorder, the examiner should 
comment on the objective 
manifestations of any right shoulder 
disorder present and specify whether 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right shoulder.  
The examiner is asked to specify 
whether, and to what extent, if any, 
the veteran experiences functional 
loss due to pain or other right 
shoulder symptoms with repeated use 
of the joint and during flare-ups of 
symptoms. 

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, including VCAA law and 
regulations, considered pertinent to the 
issues currently on appeal.  The SSOC 
should also include the revised rating 
criteria effective in September 2002 and 
September 2003.  A reasonable period of 
time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


